Order, Supreme Court, Bronx County (Patricia Anne Williams, J.), entered February 7, 2007, which granted defendant hospital’s motion to dismiss the complaint against both defendants, unanimously reversed, on the law, without costs, the motion denied, the complaint reinstated, and the matter remanded for further proceedings.
The court is required to accept the factual allegations as true and determine whether they fit within any cognizable theory of recovery. Plaintiff has pleaded a prima facie case with minimum sufficiency by alleging she was a member of a protected group, was qualified for the position, but was terminated from the position under circumstances giving rise to an inference of discrimination (see Brennan v Metropolitan Opera Assn., 284 AD2d 66, 70 [2001]). The pleadings should have been found sufficient. Concur—Gonzalez, J.P., Williams, Catterson and Moskowitz, JJ.